Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128542                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  NORTHERN MICHIGAN TITLE CO. OF                                                                       Robert P. Young, Jr.
  ANTRIM-CHARLEVOIX,                                                                                   Stephen J. Markman,
                                                                                                                      Justices
           Plaintiff-Appellant,
  v        	                                                        SC: 128542
                                                                    COA: 248751
                                                                    Charlevoix CC: 02-153319-CK
  DEBRA BARLETT, DONNA DOHM, MAURA 

  SNABES, CORPORATE TITLE AGENCY-

  CHARLEVOIX, L.L.C., CORPORATE TITLE 

  AGENCY-CHARLEVOIX, INC., and 

  CORPORATE TITLE & ESCROW CO., INC., 

            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
           s1024                                                               Clerk